DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on October 15, 2021 is acknowledged.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 15, 2021.
Regarding Applicants’ request for rejoinder of the non-elected withdrawn claims found on the response, the Office notes that the rejoinder availability under In re Ochiai is not applicable as Applicants’ election is drawn to a method, not a product.  Under In re Ochiai, rejoinder is available between allowability of an elected product and all methods of its use which are amended throughout prosecution to be in commensurate with the allowable product (see pages 4-5 of the Restriction mailed on August 19, 2021).  Presently, the election is drawn to a method and therefore, the rejoinder is not applicable.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS received on March 27, 2020 and August 10, 2021 are proper and are being considered by the Examiner.
In the IDS received on August 10, 2021, the cited US Patent publications (#1 and #2) are missing a digit.  They have been lined-through and cited instead in the attached PTO-892.
Drawings
The drawings received on March 27, 2020 are acceptable.

Claim Interpretation
The term, “absolutely quantified standard” appearing in the present claim has been construed according to the definition set forth in the instant specification as reproduced below:
“The absolutely quantified standard of the present invention means a standard in which the content (the number of molecules) of RNA or DNA or an analog thereof, serving as a template for PCR reaction and being contained in each sample of a dilution series of a standard to be used in real-time PCR, has been determined in advance” (section [0036])

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim is drawn to a process but does not set forth any steps involved in said process other than the general “use”.
Specifically, claim 1 recites that the method is for analyzing gene expression in a cell or a tissue, but only recites that an absolutely quantified standard is “used.”
In Ex. Parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986), the board stated that a claim which read: “A process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon” was heled to be indefinite because it merely recites a use without any active steps delimiting how this use is actually practiced (see MPEP 2173.05(q)).
Claim 2 is indefinite by way of its dependency to claim 1, but also for the same reason as claim 1.  Simply reciting that a standard is used in a real-time PCR does not properly define the metes and bounds of a process under the above-discussed rationale.
Claims 3 and 4 are indefinite by way of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whelan et al. (Journal of Immunological Methods, 2003, vol. 278, pages 261-269).
With regard to claim 1, Whelan et al. teach a method of analyzing gene expression in a cell or a tissue containing a cell (“[w]e show results from a sample human system in which absolute levels of interfereon-, TNF-, interleukin-2 and interleukin-10 are measured”, Abstract), comprising:
using an absolutely quantified standard (“[s]pecific controls were constructed for interferon- … interleukin-2 … and interleukin-10 … PCR products were cloned into a pBAD-TOPO vector … plasmid was subsequently purified … Plasmid DNA was solubilized … Purified plasmid clones were quantified … calculate the copy number  … Knowing the coy number and concentration of plasmid DNA, the precise number of molecules added to subsequent real-time PCR runs can be calculated, thus providing a standard for specific cDNA quantification.”, page 263, 2nd column, bottom paragraph to page 264, 1st column).
l template DNA (either cDNA diluted in 1:5 or plasmid DNA dilutions ranging from 1:104 to 1:5 x 109”, page 264, 1st column, bottom paragraph).
With regard to claims 3 and 4, the standard is synthetic DNA which is plasmid DNA (see above).
Therefore, the invention as claimed is anticipated by Whelan et al.

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        October 21, 2021
/YJK/